Citation Nr: 0522188	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 







INTRODUCTION

The veteran served on active duty from April 1977 to June 
1981 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hearing loss and a September 2002 rating 
decision that granted service connection for tinnitus, and 
presumably reopened the claim partially, and granted service 
connection for left ear hearing loss.  

After the veteran filed a notice of disagreement in January 
2003 with the initial ratings assigned for his left ear 
hearing loss and tinnitus, he was provided with a statement 
of the case in July 2003 on those issues only.  However, the 
right ear was not addressed in the September 2002 rating 
decision, and the veteran was not provided with a statement 
of the case pertaining to the right ear.

In a January 2003 rating decision, the RO denied an increased 
rating for tinnitus, including entitlement to separate 10 
percent ratings for each ear.

In July 2003 the veteran perfected his appeal.

In September 2004, the veteran withdrew his appeal for 
individual ratings for bilateral tinnitus.

This case came before the Board in December 2004.  The Board 
denied the veteran's claim for entitlement to separate 10 
percent ratings for tinnitus in each ear and remanded the 
case to the RO to issue a statement of the case for hearing 
loss of the right ear.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board also noted that the issue of 
entitlement to an initial compensable rating for left ear 
hearing loss was inextricably intertwined with the issue of 
whether new and material evidence had been submitted to 
reopen the claim for service connection for right ear hearing 
loss.

In a rating decision dated January 2005, the RO granted 
service connection for right ear hearing loss and assigned a 
noncompensable rating.  The veteran's left ear hearing loss 
was continued as noncompensable.

A supplemental statement of the case was also issued in 
January 2005 that stated the veteran had been granted service 
connection for his right ear hearing loss and assigned a 
noncompensable rating.

A supplemental statement of the case was then issued in 
February 2005 that continued the veteran's assignment of a 
noncompensable rating.

FINDINGS OF FACT


1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim. 

2.  In May 2002, the veteran's average pure tone decibel loss 
was 38 in the right ear and 49 in the left ear, with speech 
recognition of 100 percent in the right ear and 94 percent in 
the left ear.  This translates to Level I hearing in the 
right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, 4.86, Diagnostic Code 6100, and Tables VI, 
VIA, VII (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the VA 
must satisfy the following four requirements.  

First, the VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated April 2002, the VA 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the VA must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (b)(1) (2004).  The 
April 2002 letter informed the veteran that the VA would make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim.  This included medical 
records, employment records or records from other Federal 
agencies.

Third, the VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2002 letter requested the veteran provide 
the names of the people, agencies or companies who had 
relevant records to his claim.  This was to include the 
corresponding addresses, time frame covered by the records 
and the conditions for which the veteran was treated.  The 
veteran was also requested to complete, sign and return the 
VA Forms 21-4142 to authorize the VA to obtain records on his 
behalf.

Finally, the VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the VA did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The VA has consistently 
requested the veteran provide information about where and by 
whom he was treated for his hearing loss.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
condition, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the VA's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in May 2001, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his bilateral hearing loss throughout the more 
than four years that his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed condition, VA has obtained said records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the April 2002 VCAA letter.  Following that 
letter, the development of the claim continued, and, in July 
2003, January 2005 and February 2005, the claim was reviewed 
and the veteran was sent a supplemental statement of the 
case.  As a result, the veteran was provided the required 
notices and he was afforded an opportunity to respond after 
he was fully informed of the evidence needed to substantiate 
the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In short, the VA has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

III.  Background

The veteran's entrance Standard Form (SF) 88 dated May 1977 
indicated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
/
0
LEFT
50
50
50
/
25

On the veteran's entrance SF 93, he indicated that he did not 
suffer from hearing loss.  The examining physician did not 
note the veteran had hearing loss.  The veteran reported that 
in April of 1978 while swimming, he noticed that his left ear 
popped.  Service medical records demonstrate that the veteran 
was treated for left ear problems.  In May 1981, the veteran 
was diagnosed with left middle ear cholesteatoma and 
underwent a left tympanomastoidectomy.  Separation 
examinations were not associated with the claims folder.

The veteran filed a claim for a left ear injury in May 1983.  
A rating decision dated October 1983 found that the left ear 
was status post tympanoplasty and x-ray evidence showed signs 
of the mastoidectomy with no active disease process.  The 
veteran was awarded a noncompensable rating for residuals of 
his mastoidectomy.

The VA audiological examination conducted in November 1983 
indicated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
/
30
LEFT
30
25
15
/
30

The examiner noted that the veteran exhibited a mild high 
frequency sensorineural hearing loss bilaterally and a mild 
low frequency conductive loss in the left ear.

In February 1984, a rating decision found that upon 
examination the veteran exhibited hearing within the normal 
range with a slight decrease on the left side over that of 
the right but not meeting the requirements for service 
connection.

In April 1987 the veteran filed a claim to reopen his 
entitlement to service connection for hearing loss.  A 
confirmed rating decision dated September 1987 stated that 
there was no basis to establish service-connected hearing 
loss.

In May 2000 the veteran filed to reopen his claim for 
service-connected hearing loss.  In September 2000 the RO 
denied the veteran's claim for lack of new and material 
evidence to reopen his previous claim.  Following the denial 
of the veteran's claim, he submitted copies of auditory 
testing that showed mild auditory loss at General Motors in 
1983.  In May 2001, the RO denied the veteran's claim based 
on lack of new and material evidence.  He filed a timely 
notice of disagreement in April 2002.

A VA audiological examination conducted in May 2002 revealed 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
30
40
40
LEFT
50
50
45
45
55

The average hearing threshold level was 38 for the right ear 
and 49 for the left ear.  The Maryland CNC speech 
discrimination test indicated the right ear was 100 percent 
and the left ear was 94 percent.  Upon physical examination, 
the right ear canal and tympanic membrane were essentially 
normal, though the tympanic membrane was slightly atrophic.  
On the left, the ear canal and tympanic membrane were intact.  
There was no performation, granulation or drainage.  
Postoperative changes were evident.  The ear appeared 
healthy.  The canal wall was intact and there was a well-
healed post-auricular incision.  Otherwise, there were no 
lesions, scars or masses around the outer ears or mastoids.  
There was no auricular deformity and facial motor function 
was intact.  There was no edema, scaling or discharge.  The 
examiner's impression was no active ear disease and no active 
suppuration, effusion or aural polyps.  There was no evidence 
of vestibular disorder or Ménière's disease.  The examiner 
was not able to review the veteran's claims folder in 
conjunction with the examination as the records were not 
available.

A rating decision dated September 2002 granted service 
connection for left ear hearing loss as secondary to the 
service-connected disability of mastoidectomy residuals and 
service connection for tinnitus.

In January 2003 the veteran filed a claim for an increased 
rating for tinnitus.  In a rating decision dated January 
2003, the veteran's claim was denied.

In June 2003, the veteran filed a notice of disagreement with 
his noncompensable evaluation for his left ear hearing loss.  
In July 2003 a supplemental statement of the case was issued 
to the veteran that noted the left ear hearing loss and the 
evaluation of his tinnitus claim.  Also in July 2003, the 
veteran filed a substantive appeal.

A letter dated August 2003 from E.M.M., M.D. stated that the 
veteran had a history of chronic otitis media with surgery 
performed in the left ear at Camp Pendleton on May 6, 1981.  
His physical examination showed essentially healthy ear 
status post surgery.  The tympanic membrane was intact and 
there was no perforation or active drainage.  Audiometry 
showed right sided thresholds in the 40 to 50 decibel range, 
and left sided thresholds in the 75 to 80 decibel range.  
Word discrimination was 92 percent on the right and 96 
percent on the left.  The examiner noted that the veteran's 
chronic ear condition would require regular medical 
supervision by a specialist, at least annually.

In September 2004 the veteran withdrew his appeal for an 
increased rating for tinnitus.

This case came before the Board in December 2004.  The Board 
denied the veteran's claim for an increased rating for his 
service connected tinnitus and remanded the hearing loss 
portion of the claim for the issuance of a supplemental 
statement of the case regarding the veteran's right ear 
hearing loss.

A letter dated January 2005 from E.W.S., M.D. of the Michigan 
Ear Institute stated that the veteran suffered damage to his 
left ear in a diving-related accident while he was in the 
military.  This event caused marked conductive hearing loss 
in the left ear as well as bilateral neurosensory hearing 
loss.  An associated audiological examination was not fully 
interpreted, but did state the veteran's speech recognition 
was 92 percent in the right ear and 92 percent in the left 
ear.

In January 2005, the RO granted the veteran a noncompensable 
rating for service connection for his right ear hearing loss.

A letter dated February 2005 from E.W.S., M.D. of the 
Michigan Ear Institute stated that the veteran's hearing 
thresholds in the right ear have not changed; however, in the 
left ear, his hearing had declined from 50 dB to 75 dB.  This 
represented worse hearing than previous hearing tests showed.

IV.  Analysis

The May 2001 rating decision on appeal denied service 
connection for bilateral hearing loss for lack of new and 
material evidence.  The rating decision of September 2002 
granted service connection for tinnitus, evaluated as 10 
percent disabling, and left ear hearing loss, evaluated as 
noncompensable.  The veteran timely appealed the decision and 
his claim came before the Board in March 2000.  The Board 
remanded this claim back to the RO, which granted the veteran 
service connection for his right ear hearing loss, evaluated 
as noncompensable.  The veteran continued to disagree with 
this assignment.  Where as in this case an award of service 
connection for a disability has been granted and the 
assignment of an initial rating for that disability is 
disputed, separate ratings can be assigned for separate 
periods of time based on the facts found; in other words, the 
ratings may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  A disability may require re-rating in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  See 38 C.F.R. § 4.1 (2004).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  

Unless a statute or regulation clearly provides otherwise, a 
revised statute or regulation will not apply to a pending 
case if it would produce genuinely retroactive effects, but 
the revised statute will apply in the absence of retroactive 
effects.  See VAOPGCCONCL 1-2004 citing VAOPGCPREC 7-2003, at 
17 and Landgraf v. USI Film Products, 511 U.S. 244 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from level 
I, for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).

In exceptional cases, that is, when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa (found at 38 C.F.R. § 4.85(h)), 
whichever results in the higher numeral, and each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a) (2004).  When 
the pure tone threshold is 30 decibels or less at 1,000 hertz 
and 70 decibels or more at 2,000 hertz, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
See 38 C.F.R. § 4.86(b) (2004).  

In this case, the veteran contends that his hearing has 
worsened since the assignment of the noncompensable rating, 
thereby warranting a higher rating for his service-connected 
disability.  The resolution of this issue involves 
determining the level of hearing acuity in each ear.  

In all of the audiometric testing provided to the veteran, 
the results equate to various levels in the right ear and in 
the left ear.  The extent of disability does not, however, 
translate into entitlement to a higher disability rating on 
any of the indicated testing because the objective criteria 
have not been met.  The scheduler criteria are specific, and 
the veteran's hearing loss during the rating period has not 
been shown to be of sufficient severity to warrant the next 
higher 10 percent schedular rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (assignment of 
disability ratings for hearing impairment is derived by 
mechanical application of Rating Schedule to numeric 
designations after audiometric evaluations).

The Board notes that when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, 4000) is 55 
decibels or more, the Roman numeral designation for hearing 
impairment will be determined from either Table VI or Table 
Via (i.e. based only on pure tone threshold average), 
whichever results in the higher numeral.  See 38 C.F.R. 
§ 4.86(a) (2004).  In this case, the provisions of 38 C.F.R. 
§ 4.86(a) are for application only with respect to the 
veteran's right ear, and the Board notes that applying Table 
Via to the results of the audiologic testing of the right ear 
results in the same numeric designation as produced by 
application of Table VI.

Accordingly, as the veteran's bilateral defective hearing is 
noncompensable, the Board must conclude that an increased 
evaluation for his bilateral defective hearing is not 
warranted under the schedular criteria.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for an increased rating for bilateral hearing 
loss must be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER


Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


